  Case 2:13-cr-00083-KJM Document 43 Filed 04/16/21 Page 1 of 1


                              UNITED STATES DISTRICT COURT

                          EASTERN DISTRICT OF CALIFORNIA



UNITED STATES OF AMERICA,                    No. 2:13CR00083-KJM

                 Plaintiff,

      v.                                     ORDER FOR RELEASE OF PERSON
                                             IN CUSTODY
ARTHURTON WARREN,

                 Defendant.


TO: THE UNITED STATES MARSHAL SERVICE

This is to authorize and direct you to release ARTHURTON WARREN;

Case No. 2:13CR00083-KJM, from custody for the following reasons:

           Release on Personal Recognizance
           Bail Posted in the Sum of $

                                    Unsecured Appearance Bond

                                    Appearance Bond with 10% Deposit

                                    Appearance Bond with Surety

                                    Corporate Surety Bail Bond

           X (Other): Time Served effective 4/19/21, with the understanding that a bed
      is available for the Defendant at the Residential Re-Entry Center (RRC) at 111

      Taylor Street, San Francisco, CA 94102.



Issued at Sacramento, California on April 15, 2021, at 3:30 p.m.
